DETAILED ACTION
Claims 1-6, 8, 10-13, and 16-21 were filed with the amendment dated 05/26/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Gustafson on 06/07/2022 and 06/10/2022.

The application has been amended as follows:  
 CLAIM 20 has been CANCELLED.
  
Reasons for Allowance
Claims 1-6, 8, 10-13, 16-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious “cylindrical mounting member arranged on a downstream side of the valve aperture; a valve member movably mounted on an outside of the cylindrical mounting member and arranged to move reciprocally to selectively open and close the valve aperture … flange for mounting the device within the conduit, wherein the cylindrical mounting member is attached to the flange and wherein the flange comprises one or more apertures to allow fluid to flow through the flange and into a downstream side of the conduit” (claim 1); or
“a cylindrical mounting member arranged on a downstream side of the cylindrical valve aperture; a valve member movably mounted on an outside of the cylindrical mounting member and arranged to move reciprocally relative to the cylindrical mounting member to selectively open 4Serial No. 17/036,851Attorney Docket No. 2066-051C/99.48.126836/24 and close the valve aperture, … wherein the valve member comprises a planar end that is arranged to extend fully over, and fit into, an area of the cylindrical valve aperture; a control volume defined between the cylindrical mounting member and the cylindrical valve member” (claim 19); or
“wherein the control volume is defined between the cylindrical mounting member and the valve member; and a control conduit for introducing the control pressure into the control volume, wherein the control conduit is fluidly connected to a control pressure regulator for introducing and controlling the control pressure in the control volume; wherein the valve member is acted on by a pressure of the upstream side and the control pressure so as to be moved by a difference between these pressures, and wherein the control pressure regulator is in fluid communication with the upstream side of the device and arranged to set the control pressure dependent on the upstream pressure” (claim 21) in combination with the other limitations set forth in the independent claims.
The closest prior art of record is U.S. Pat. No. 5,655,562 (“Palmer”) and U.S. Pat. No. 3,092,133 (“Clark”). However, neither Palmer nor Clark teach or suggest the claimed recitations as set forth above.  It would not have been obvious to modify Palmer or Clark to arrive at the recited features without improperly changing the principle of operation of each.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
 Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA CAHILL/Primary Examiner, Art Unit 3753